

Exhibit 10.1


Amendment to the 2005 Employee Stock Purchase Plan


a.           The name of the Plan shall be the Dollar Tree, Inc. 2005 Employee
Stock Purchase Plan.


b.           Dollar Tree, Inc. shall replace Dollar Tree Stores, Inc. each place
where it appears in the Plan.


c.           The first sentence of Section 1.1 is replaced in its entirety as
follows:


The Dollar Tree, Inc. 2005 Employee Stock Purchase Plan (“Plan”) is intended to
attract and retain employees of Dollar Tree, Inc. and its Member Companies
(“Company”).


d.           The definition of Member Company is added as follows:


Member Company. Member Company means any “parent corporation” or “subsidiary
corporation” (within the meaning of Section 424 of the Code) of the Company,
including a corporation that becomes a Member Company after the adoption of this
Plan, that the Administrator designates as a participating employer in the Plan.


e.           The definition of Employee in Section 2.8 is replaced in its
entirety as follows:
 
               2.8 Employee.  A common law employee of the Company or any Member
Company.


f.           The definition of Subsidiary Corporation in Section 2.19 is
deleted.


g.           In Sections 4.1, 8.3, and 10.8, “Member Company” shall replace
“Subsidiary Corporation” or “Subsidiary.”